Exhibit 99.1 Consumers Bancorp, Inc. Reports: ● Net income increased by 23.9% to $901 thousand, or $0.33 per share, for the three months ended September 30, 2016 from the same period last year ● Net interest income increased by $334 thousand, or 9.8%, to $3.7 million for the three months ended September 30, 2016 from the same period last year ● Total loans increased by $4.2 million and deposits increased by $6.3 million for the three months ended September 30, 2016 from June 30, 2016 Minerva, Ohio— October 20, 2016 (OTCBB: CBKM) Consumers Bancorp, Inc. (Consumers) today reported net income of $901 thousand for the first fiscal quarter of 2017, an increase of $174 thousand, or 23.9%, from the same period last year. Earnings per share for the first fiscal quarter of 2017 were $0.33 compared to $0.27 for the same period last year. Net income for the first fiscal quarter of 2017 was positively impacted by a $334 thousand increase in net interest income. Net interest income increased due to the growth in average interest-earning assets, as well as by $191 thousand recognized in interest income as a result of the full payoff of two loan relationships that were on non-accrual. The net interest margin was 3.87% for the current quarter ended September 30, 2016, 3.64% for the previous quarter ended June 30, 2016 and was 3.69% for the same period last year. The Corporation’s yield on average interest-earning assets was 4.10% for the three months ended September 30, 2016, an increase from 3.93% for the same period last year. The Corporation’s cost of funds was 0.34% for the three months ended September 30, 2016 and 0.33% for the same period last year. The net interest margin and the yield on average interest-earning assets were positively impacted by the payoff of the two loan relationships that were discussed in the preceding paragraph. Excluding the interest income recognized on the non-accrual loans, the net interest margin would have been 3.68% and the yield on average interest-earning assets would have been 3.92% for the current quarter ended September 30, 2016. Assets at September 30, 2016 totaled $433.4 million, an increase of $3.0 million, or an annualized 2.8%, from June 30, 2016. Loans increased by $4.2 million, or an annualized 6.6%, and deposits increased by $6.3 million, or an annualized 7.3% from June 30, 2016. Ralph J. Lober, President and Chief Executive Officer, stated, “We are pleased that fiscal 2016 loan and deposit growth has continued into the first fiscal quarter of 2017 as we expect this growth to counter continued margin pressure and contribute to future net interest and non-interest income. A six percentage point increase in the Bank’s loan to deposit ratio over September 2015 is evidence that our investments in new lending centers and in commercial sales staff are showing results throughout our five county market. Further, as one of only a few banks headquartered in the region, the Bank is beginning to benefit from the market disruption caused by ongoing merger activity and branch closings. While the resolution of several non-performing assets that were dampening net interest margins and adding to noninterest expenses have positively impacted first fiscal quarter results, we anticipate an ongoing benefit as the assets are converted to income producing loans and as staff and management can focus on other opportunities.” Other income increased by $113 thousand, or 15.4%, to $848 thousand for the first quarter of fiscal year 2017 compared with $735 thousand for the same period last year. Other income for the first quarter of fiscal year 2017 included a $103 thousand gain from the sale of securities compared with a $35 thousand gain for the same prior year period. Excluding the securities gains, non-interest income increased by $45 thousand, or 6.4%, primarily as a result of increases in gains from the sale of mortgage loans, debit card interchange income and deposit service charge income. Other expenses increased by $149 thousand, or 4.7%, for the first fiscal quarter of 2017 from the same period last year. The increase in other expenses was primarily the result of higher occupancy expenses. Non-performing loans were $2.4 million at September 30, 2016, compared with $6.0 million at June 30, 2016 and $3.2 million at September 30, 2015. Non-performing loans decreased from June 30, 2016 primarily as a result of the full payoff of two loan relationships with a recorded investment of $3.0 million. The allowance for loan losses (ALLL) as a percent of total loans at September 30, 2016 was 1.41% and annualized net charge-offs to total loans were 0.03% for the three months ended September 30, 2016 compared with an ALLL to loans ratio of 1.07% and an annualized net charge-off ratio of 0.02% for the same period last year. Consumers provides a complete range of banking and other investment services to businesses and clients through its twelve full service locations and two loan production offices in Carroll, Columbiana, Stark, Summit and Wayne counties in Ohio. Information about Consumers National Bank can be accessed on the internet at http://www.consumersbank.com. The information contained in this press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements may involve risks and uncertainties that are difficult to predict, may be beyond Consumers’ control and could cause actual results to differ materially from those described in such statements. Although Consumers believes that the expectations reflected in such forward-looking statements are reasonable, Consumers can give no assurance that such expectations will prove to be correct. The forward-looking statements included in this discussion speak only as of the date they are made, and, except as required by law, Consumers undertakes no obligation to update these forward-looking statements to reflect subsequent events or circumstances. Important factors that could cause actual results to differ materially from those suggested by these forward-looking statements and that could adversely affect Consumers’ performance include, but are not limited to: material unforeseen changes in the financial condition or results of Consumers National Bank’s customers; the economic impact from the oil and gas activity in the region could be less than expected or the timeline for development could be longer than anticipated; regional and national economic conditions becoming less favorable than expected, resulting in, among other things, a deterioration in credit quality of assets and the underlying value of collateral could prove to be less valuable than otherwise assumed or debtors being unable to meet their obligations; an extended period in which market levels of interest rates remain at historical low levels which could reduce, or put pressure on our ability to maintain, anticipated or actual margins; competitive pressures on product pricing and services; pricing and liquidity pressures that may result in a rising market rate environment; and the nature, extent, and timing of government and regulatory actions. Contact: Ralph J. Lober, President and Chief Executive Officer 1-330-868-7701 extension 1135. Consumers Bancorp, Inc. Consolidated Financial Highlights (Dollars in thousands, except per share data) Three Month s Ended Consolidated Statements of Income September 30, 6 June 6 September 30, 5 Total interest income $ $ $ Total interest expense Net interest income Provision for loan losses 92 Other income Other expenses I ncome before income taxes ) Income tax expense ) Net income $ $ 73 $ Basic and diluted earnings per share $ $ $ Consolidated Statements of Financial Condition September 30, 6 June 3 0 , 20 16 September 30, 5 Assets Cash and cash equivalents $ $ $ Certificates of deposit in other financial institutions Securities, available-for-sale Securities, held-to-maturity Federal bank and other restricted stocks, at cost Loans held for sale Total loans Less: allowance for loan losses Net loans Other assets Total assets $ $ $ Liabilities and Shareholders’ Equity Deposits $ $ $ Other interest-bearing liabilities Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ At or For the Three Month s Ended P erformance Ratios : September 3 0 , 20 16 June 3 0 , 20 16 September 3 0 , 20 15 Return on Average Assets (Annualized) % % % Return on Average Equity (Annualized) Average Equity to Average Assets Net Interest Margin (Fully Tax Equivalent) M arket Data : Book Value to Common Share $ $ $ Dividends Paid per Common Share (QTD) Period End Common Shares A sset Quality : Net Charge-offs to Total Loans (Annualized) % % % Non-performing Assets to Total Assets ALLL to Total Loans
